                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

HERBERT WIGGINS                                 §

VS.                                             §                CIVIL ACTION NO. 1:20cv303

DIRECTOR, TDCJ                                  §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Herbert Wiggins, proceeding pro se, filed the above-styled lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that a motion to dismiss filed by plaintiff be granted and this

lawsuit dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(b)(2)(C). No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 7) is ADOPTED as the opinion of the court.

Plaintiff’s motion to dismiss (doc. no. 6) is GRANTED. A final judgment shall be entered in

accordance with the recommendation of the Magistrate Judge.

                                    SIGNED this 23rd day of June, 2021.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge
